Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					     35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. Pub. No. 2014/0063996) in view of MacLaren et al. (U.S. Patent No. 10,769,013).
	With respect to claim 1, the Takahashi reference teaches reading data and an error correction code from a memory core ([0172] - the semiconductor memory device selects a word line WL2 corresponding to the write address A2 to activate a memory cell on the word line WL2, and reads ECC data corresponding to the write address A2 from the memory core 170); correcting an error of the read data based on the read error correction code to produce error-corrected data ([0175] -  the semiconductor memory device according to the present embodiment not only subjects the ECC data read in cycle T3 to ECC decoding (and error correction as well)).
	The Takahashi reference does not teach generating new data by replacing a portion of the error-corrected data with write data, the portion becoming a write data portion; generating a new error correction code based on the new data; and writing the write data portion of the new data and the new error correction code into the memory core.	The MacLaren et al. reference teaches generating new data by replacing a portion of the error-corrected data with write data, the portion becoming a write data portion (column 14, lines 1-8 - the associated ECC data portions and additional logic for generating commands to actuate various the primary data portions emerging from the error control primary data access operations of the data control portion 506 at that point may be addressed separately and 424, wherein, the command control portion 420 may include one or 5 subjected to separate write commands for mutually offset more suitable units for carrying out memory access opera inline storage on a memory); generating a new error correction code based on the new data (column 14,lines  24-27 – the checked and possibly corrected data words may be returned to the master control operation through the user interface ports); and writing the write data portion of the new data and the new error correction code into the memory core (column 14, lines  24-27 – the checked and possibly corrected data words may be returned to the master control operation through the user interface ports).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Takahashi and MacLaren et al. to incorporate the limitations of generating new data by replacing a portion of the error-corrected data with write data, the portion becoming a write data portion; generating a new error correction code based on the new data; and writing the write data portion of the new data and the new error correction code into the memory core into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Takahashi and MacLaren et al. references for improved performance (column 6, lines 25-28 – MacLaren et al.).
	With respect to claim 2, all of the limitations of claim 1 have been addressed.
	The Takahashi reference does not teach wherein the writing includes discarding a remaining portion of the new data other than the write data portion.	The MacLaren et al. reference teaches wherein the writing includes discarding a remaining portion of the new data other than the write data portion (column 9, lines 58-65 - the memory controller 106 may generate, based on a memory transaction for writing specific primary data to the memory, a first write command for writing the specific primary data to the memory at a subrange of inline primary data addresses and a second write command for writing specific error checking data to the memory at a subrange of inline error checking data addresses).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Takahashi and MacLaren et al. to incorporate the limitations of wherein the writing includes discarding a remaining portion of the new data other than the write data portion into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Takahashi and MacLaren et al.   references for improved performance (column 6, lines 25-28 – MacLaren et al.).
	With respect to claim 3, all of the limitations of claim 2 have been addressed.
	The Takahashi reference does not teach further comprising, before the reading: receiving a read modify write (RMW) command; and receiving the write data.	The MacLaren et al. reference teaches further comprising, before the reading: receiving a read modify write (RMW) command (column 12, lines 30-43 – such primary data access operations/commands may include, without limitation, read, write, masked write, and read-modify-write (RMW) operations/commands conducted on selectively addressed storage locations defined in the memory) and (column 29, lines 45-48 -  Error checking data buffers in the “PARTIAL MODIFIED” state and hit by a read command or RMW command sequence may be released before the error checking data read for the conflicting command); and receiving the write data (column 14, lines  24-27 – the checked and possibly corrected data words may be returned to the master control operation through the user interface ports).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Takahashi and MacLaren et al. to incorporate the limitations of further comprising, before the reading: receiving a read modify write (RMW) command; and receiving the write data into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Takahashi and MacLaren et al.   references for improved performance (column 6, lines 25-28 – MacLaren et al.).
With respect to claim 4, all of the limitations of claim 3 have been addressed.
	The Takahashi reference does not teach further comprising determining whether to perform the discarding during a RMW operation, before the receiving of the RMW command.	The MacLaren et al. reference teaches further comprising determining whether to perform the discarding during a RMW operation, before the receiving of the RMW command (column 12, lines 30-43 – such primary data access operations/commands may include, without limitation, read, write, masked write, and read-modify-write (RMW) operations/commands conducted on selectively addressed storage locations defined in the memory).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Takahashi and MacLaren et al. to incorporate the limitations of further comprising determining whether to perform the discarding during a RMW operation, before the receiving of the RMW command into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Takahashi and MacLaren et al.   references for improved performance (column 6, lines 25-28 – MacLaren et al.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2020/0135292) in view of Takahashi (U.S. Pub. No. 2014/0063996).
	With respect to claim 5, the Kim et al. reference teaches reading first data, second data and an error correction code from a memory core ([0159] - the memory controller 30 reads the first data sets, the second data sets, the first sub parity data and the second sub parity data from the memory module 100a); correcting an error of the read first data and the read second data based on the read error correction code ([0160] - when a first data set of the first data sets includes one error, the memory controller 30 corrects the error); generating new data by combining the first data whose error is corrected and write data ([0160] - when a first data set of the first data sets includes one error, the memory controller 30 corrects the error, and when the first data set includes two or more errors, the memory controller flips a value of the uncorrectable data bit of a data memory generating the detected error); generating a new error correction code based on the new data ([0160] - the memory controller flips a value of the uncorrectable data bit of a data memory generating the detected error).
	The Kim et al. reference does not teach  and writing the error-corrected first data, the read second data, and the new error correction code into the memory core.
	The Takahashi reference teaches and writing the error-corrected first data, the read second data, and the new error correction code into the memory core ([0051 – 0053] - when the write command is input, the data register 134 outputs stored data (late write data LRD) to the memory core 170 and stores the data set DS and hamming code from the ECC encoding section 126 as new late write data LRD, wherein, when the read command is input, the selector 140 outputs the address ADD (read address) received from the address input section 120 to the memory core 170. Further, when the write command is input, the selector 140 outputs the address (write address) received from the address input section 120 to the memory core 170, and then outputs the late write address LRA received from the address register 132 to the memory core).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kim et al.  and Takahashi to incorporate the limitations of and writing the error-corrected first data, the read second data, and the new error correction code into the memory core into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Kim et al.  and Takahashi  references is for reducing performance degradation ([0028] - Takahashi).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2020/0135292) in view of Takahashi (U.S. Pub. No. 2014/0063996) and further in view of MacLaren et al. (U.S. Patent No. 10,769,013).

With respect to claim 6, all of the limitations of claim 5 have been addressed.
The Kim et al.  reference does not teach  further comprising, before the reading: receiving a read modify write (RMW) command; and receiving the write data.	The MacLaren et al. reference teaches  further comprising, before the reading: receiving a read modify write (RMW) command (column 12, lines 30-43 – such primary data access operations/commands may include, without limitation, read, write, masked write, and read-modify-write (RMW) operations/commands conducted on selectively addressed storage locations defined in the memory); and receiving the write data (column 14, lines  24-27 – the checked and possibly corrected data words may be returned to the master control operation through the user interface ports) and (column 29, lines 45-48 -  Error checking data buffers in the “PARTIAL MODIFIED” state and hit by a read command or RMW command sequence may be released before the error checking data read for the conflicting command); and receiving the write data (column 14, lines  24-27 – the checked and possibly corrected data words may be returned to the master control operation through the user interface ports).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kim et al. and MacLaren et al. to incorporate the limitations of further comprising, before the reading: receiving a read modify write (RMW) command; and receiving the write data into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Kim et al. and MacLaren et al. references is for improved performance (column 6, lines 25-28 - MacLaren et al.).
With respect to claim 7, all of the limitations of claim 6 have been addressed.
The Kim et al. reference does not teach further comprising: determining whether to write back or not during a read modify write operation, before the receiving of the read modify write command.
The MacLaren et al. reference teaches   further comprising: determining whether to write back or not during a read modify write operation, before the receiving of the read modify write command (column 12, lines 30-43 – such primary data access operations/commands may include, without limitation, read, write, masked write, and read-modify-write (RMW) operations/commands conducted on selectively addressed storage locations defined in the memory).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kim et al. and MacLaren et al. to incorporate the limitations of  further comprising: determining whether to write back or not during a read modify write operation, before the receiving of the read modify write command into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Kim et al. and MacLaren et al. references is for improved performance (column 6, lines 25-28 - MacLaren et al.).
Claims 8-12 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. Pub. No. 2014/0063996) in view of MacLaren et al. (U.S. Pub. No. 2004/0163027).

	With respect to claim 8, the Takahashi reference teaches a memory core ([0007] - data stored in the memory core); an access circuit suitable for accessing the memory core ([0016] - the memory writes the ECC data into the memory core); an error correction circuit suitable for correcting an error ([0019] - the memory subjects the ECC data to ECC decoding to acquire read data Q2 having the same number of bits as the data bus width); an error correction code generation circuit suitable for generating an error correction code ([0019] - the memory subjects the ECC data to ECC decoding to acquire read data Q2 having the same number of bits as the data bus width); and a modify circuit suitable for modifying data ([0022]), wherein, during a read modify write (RMW) operation: the error correction circuit corrects an error of data read from the memory core based on the error correction code that is read from the memory core through the access circuit ([0045] -  further, when the read command is input, the data input section 122 transfers the read address received from the address input section 120 to the data output section 150 and to the ECC decoding section 160); the modify circuit generates new data by replacing, with write data, a portion of the read data whose error is corrected by the error correction circuit, the portion becoming a write data portion ([0046] - the data set DS has a bit width of 32 bits, which is equivalent to the data bus width, wherein, the data set generation section 124 generates the data set DS from the write data and mask signal MASK, which are input to the semiconductor memory device 100 together with the write command, and from data ECD (32-bit) received from the ECC decoding section 160); the error correction code generation circuit generates a new error correction code based on the new data ([0046] - the data set generation section 124 generates the data set DS from the write data and mask signal MASK, which are input to the semiconductor memory device 100 together with the write command, and from data ECD (32-bit) received from the ECC decoding section 160).
	The Takahashi reference does not teach the access circuit writes the new data and the new error correction code into the memory core when a first mode is set; and the access circuit writes the write data portion of the new data and the new error correction code into the memory core when a second mode is set.
The MacLaren et al. reference teaches  the access circuit writes the new data and the new error correction code into the memory core when a first mode is set ([0033 – 0034] - when operating in a X4 mode, it acts as a single bit correcting code and can detect errors in the adjacent 4 bits within the same nibble (similar to P6 ECC), and when operating in X8 mode, it acts as an 8 adjacent bits within a single byte detection code (no single-bit correction is allowed); and the access circuit writes the write data portion of the new data and the new error correction code into the memory core when a second mode is set ([0033 – 0034 - when operating in a X4 mode, it acts as a single bit correcting code and can detect errors in the adjacent 4 bits within the same nibble (similar to P6 ECC), and when operating in X8 mode, it acts as an 8 adjacent bits within a single byte detection code (no single-bit correction is allowed)).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Takahashi and MacLaren et al. to incorporate the limitations of  the access circuit writes the new data and the new error correction code into the memory core when a first mode is set; and the access circuit writes the write data portion of the new data and the new error correction code into the memory core when a second mode is set into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Takahashi and MacLaren et al. references is for improved fault tolerance ([0012] - MacLaren et al.).

	With respect to claim 9, all of the limitations of claim 8 have been addressed.
The Takahashi reference does not teach wherein when the second mode is set, the access circuit discards a remaining portion of the new data other than the write data portion.
The MacLaren et al. reference teaches wherein when the second mode is set, the access circuit discards a remaining portion of the new data other than the write data portion ([0023] - during a data write operation, the host/data controller 16,18 uses the XOR engine to calculate data parity and transfers the four quad-words of data and parity to the five respective memory controllers 20A-20E. Further, all data transfers between the host/data controller 16,18 and the five memory controllers 20A-20E are an entire cacheline, and partial writes are translated into read-modify-write operations) and ([0033 - 0034]).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Takahashi and MacLaren et al. to incorporate the limitations of  wherein when the second mode is set, the access circuit discards a remaining portion of the new data other than the write data portion into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Takahashi and MacLaren et al. references is for improved fault tolerance ([0012] - MacLaren et al.).
	With respect to claim 10, the Takahashi reference teaches further comprising: a command decoder suitable for decoding a command ([0009]); and a data receiving circuit suitable for receiving the write data ([0009]).
	With respect to claim 11, all of the limitations of claim 10 have been addressed.
The Takahashi reference does not teach  further comprising a setting circuit suitable for setting the first mode and the second mode.
The MacLaren et al. reference teaches  further comprising a setting circuit suitable for setting the first mode and the second mode ([0024] - the RAID functionality described herein allows any one of the five memory segments 25A-25E to be removed while the system 10 continues to operate normally but at degraded performance, (i.e. in a non-redundant mode). Further, once the removed memory segment is reinstalled, the data is rebuilt from the other four memory segments, and the memory system resumes operation in its redundant, or fault-tolerant, mode).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Takahashi and MacLaren et al. to incorporate the limitations of   further comprising a setting circuit suitable for setting the first mode and the second mode into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Takahashi and MacLaren et al. references is for improved fault tolerance ([0012] - MacLaren et al.).
	With respect to claim 12, the Takahashi et al. reference teaches wherein the access circuit is further suitable for writing initialization data into the memory core when the memory is initialized ([0022]).

	With respect to claim 13, the Takahashi reference teaches a memory core ([0007] - data stored in the memory core); an access circuit suitable for accessing the memory core ([0016] - the memory writes the ECC data into the memory core); an error correction circuit suitable for correcting an error ([0019] - the memory subjects the ECC data to ECC decoding to acquire read data Q2 having the same number of bits as the data bus width);  an error correction code generation circuit suitable for generating an error correction code ([0019] - the memory subjects the ECC data to ECC decoding to acquire read data Q2 having the same number of bits as the data bus width); and a first modify circuit and a second modify circuit suitable for modifying data ([0022]), wherein, during a read modify write (RMW) operation: the error correction circuit corrects errors of first data and second data that are read from the memory core based on the error correction code that is read from the memory core through the access circuit ([0045] -  further, when the read command is input, the data input section 122 transfers the read address received from the address input section 120 to the data output section 150 and to the ECC decoding section 160); the first modify circuit generates new data by combining the first data whose errors are corrected by the error correction circuit with write data ([0046] - the data set DS has a bit width of 32 bits, which is equivalent to the data bus width, wherein, the data set generation section 124 generates the data set DS from the write data and mask signal MASK, which are input to the semiconductor memory device 100 together with the write command, and from data ECD (32-bit) received from the ECC decoding section 160); the error correction code generation circuit generates a new error correction code based on the new data ([0046] - the data set generation section 124 generates the data set DS from the write data and mask signal MASK, which are input to the semiconductor memory device 100 together with the write command, and from data ECD (32-bit) received from the ECC decoding section 160).
	The Takahashi reference does not teach the access circuit writes the new data and the new error correction code into the memory core when a first mode is set, the second modify circuit generates new write data by combining the first data whose errors are corrected with the read second data when a second mode is set, the access circuit writes the new write data and the new error correction code into the memory core when the second mode is set.
The MacLaren et al. reference teaches the access circuit writes the new data and the new error correction code into the memory core when a first mode is set ([0033 – 0034] - when operating in a X4 mode, it acts as a single bit correcting code and can detect errors in the adjacent 4 bits within the same nibble (similar to P6 ECC), and when operating in X8 mode, it acts as an 8 adjacent bits within a single byte detection code (no single-bit correction is allowed); the second modify circuit generates new write data by combining the first data whose errors are corrected with the read second data when a second mode is set ([0033 – 0034] - when operating in a X4 mode, it acts as a single bit correcting code and can detect errors in the adjacent 4 bits within the same nibble (similar to P6 ECC), and when operating in X8 mode, it acts as an 8 adjacent bits within a single byte detection co(le (no single-bit correction is allowed), the access circuit writes the new write data and the new error correction code into the memory core when the second mode is set ([0033 – 0034])).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Takahashi and MacLaren et al. to incorporate the limitations of  the access circuit writes the new data and the new error correction code into the memory core when a first mode is set, the second modify circuit generates new write data by combining the first data whose errors are corrected with the read second data when a second mode is set, the access circuit writes the new write data and the new error correction code into the memory core when the second mode is set is set into the claimed invention.
Takahashi	

One skilled in the art would have been motivated to by the proposed combination of the Takahashi and MacLaren et al. references is for improved fault tolerance ([0012] - MacLaren et al.).
With respect to claim 14, the Takahashi reference teaches further comprising: a command decoder suitable for decoding a command ([0009] - the ECC data read during the dummy read operation is subjected to ECC decoding); and a data receiving circuit suitable for receiving the write data ([0009 - 0010] - next, bits corresponding to the mask bits of the write data, which are included in the decoded data, are added to the write data to generate a data set (the number of bits is equivalent to the data bus width, wherein, the data set is subjected to ECC encoding for the purpose of generating the hamming code).

	With respect to claim 15, all of the limitations of claim 10 have been addressed.
The Takahashi reference does not teach further comprising a setting circuit suitable for setting the first mode and the second mode.
The MacLaren et al. reference teaches further comprising a setting circuit suitable for setting the first mode and the second mode ([0024] - the RAID functionality described herein allows any one of the five memory segments 25A-25E to be removed while the system 10 continues to operate normally but at degraded performance, (i.e. in a non-redundant mode) and ([0033 - 0034]).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Takahashi and MacLaren et al. to incorporate the limitations of further comprising a setting circuit suitable for setting the first mode and the second mode into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Takahashi and MacLaren et al. references is for improved fault tolerance ([0012] - MacLaren et al.).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kushida (U.S. Pub. No. 2005/0036371) in view of Noguchi (U.S. Pub. No. 2005/0204212).

	With respect to claim 16, the Kushida reference teaches  reading, respectively from first to third regions, first and second pieces of data and a first error correction code (ECC) generated on the basis of an original version of the first and second pieces ([0022] - generating an error correction code for correcting data read from any memory region of the data memory before the data is written back into the memory region, and comparing the generated error correction code with an error correction code read from the code memory corresponding to the memory region);  performing, based on the first ECC, an error-correcting operation on the first and second pieces to generate third and fourth pieces of data respectively corresponding to the first and second pieces ([0022] - thereby to determine whether the data is erroneous and to correct the data when the data is erroneous); generating a second ECC based on the fourth piece and a fifth piece of data corresponding to the first piece ([0022] - an error correction code function invalidity control circuit invalidating an error correction function of the error correction code control circuit for pieces of data read from the memory regions of the data memory when the memory regions are accessed first after power application).
The Kim et al. reference does not teach further and writing, respectively into the first and third regions, the fifth piece and the second ECC without writing the fourth piece into the second region.
The Noguchi et al. reference teaches and writing, respectively into the first and third regions, the fifth piece and the second ECC without writing the fourth piece into the second region ([0147] -  address can be rewritten into a spare address without fail by additional programming, wherein, in SE38, the page is error-corrected and transferred to the spare block obtained in SE37 if the vacant spare address is not used. Further, the additional program operation may be performed for a change of the address of the data page area of the FAT area without performing the erase operation), ([0205] - page data is corrected by use of ECC and selectively replaced into a vacant spare block for each page when error determination bits of a number larger than one bit or errors of t bits in this example occur at the read time) and ([0165]).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kim et al. and Noguchi et al.  to incorporate the limitations of further comprising a setting circuit suitable for setting the first mode and the second mode into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Kim et al. and Noguchi et al. references is for improved error bit rate ([0289] – Noguchi et al.).
With respect to claim 17, the Kushida reference teaches wherein the writing includes masking the fourth piece ([0018] - a function (mask function) is provided as to write only some bits of input data in the data memory 11).
With respect to claim 18, the Kushida reference teaches wherein the writing includes writing the second piece back into the second region ([0043] - a function to invalidate functions of the syndrome generation circuit of the ECC control circuit 13 when any of the memory regions of the data memory 11 is accessed first after power application, and (3) after data is read from any of the memory regions of the data memory 11 first after power application, a function to rewrite a valid bit corresponding to this memory region into a valid state ("0" state or flag-OFF state in this example).
    Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
       EA
    9/27/22

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112